Citation Nr: 1124513	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-36 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits for the support of the Veteran's dependent child.


REPRESENTATION

Appellant is unrepresented

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  The appellant is bringing this appeal on behalf of N., who is the child of the appellant and the Veteran.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the RO in St. Paul, Minnesota that denied an apportionment of the Veteran's compensation benefits to his dependent child N., who was then a minor.  In August 2010, the Board remanded the case to the RO in order for the RO to schedule a Board hearing for the appellant.

In March 2011, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO in St. Louis, Missouri; a transcript of that hearing is of record.  The RO in St. Paul, Minnesota has jurisdiction over the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not yet provided VA with a financial statement regarding his income, property, and expenses.  Although he has acknowledged receiving a July 18, 2008 letter from the RO (apparently a letter similar to the July 16, 2008 letter sent to the appellant, which requested similar financial information from her), a copy of this letter is not associated with the claims file.  The RO/AMC should contact the Veteran to obtain a statement regarding his income, property, expenses, and child support payments made or received, from January 2008 to the present.  This information is necessary to adjudicate the appeal.  See 38 C.F.R. §§ 3.450, 3.451. 

Documents on file reflect that prior to May 30, 2008, the Veteran had primary physical custody of the child, and that from that date physical custody was assigned to the appellant.  It was at that point that the Veteran was ordered to pay child support to the appellant on behalf of the child.

This appeal for an apportionment of the Veteran's VA disability compensation is a simultaneously contested claim.  See 38 C.F.R. § 20.3(p).  Such a claim requires special notification procedures for both parties.  See 38 C.F.R. §§ 19.100-19.102, 20.500-20.504, 20.713.  Regrettably, the Board finds that another remand is required, as a review of the record reflects that all of the contested claims procedures have not been met.  

Governing regulation provides that if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713.

A review of the file reflects that most of the contested claim procedures were followed.  See 38 C.F.R. §§ 19.100-19.102.  A statement of the case was issued in August 2009, and a copy was provided to both the appellant and the Veteran.  In September 2009, the appellant's substantive appeal was received by the RO, and a summary of the content of her substantive appeal was provided to the Veteran in the February 2010 supplemental statement of the case.  

However, the Veteran and his representative were not notified of or given the opportunity to attend the appellant's March 2011 Board hearing pursuant to 38 C.F.R. § 20.713.  The Board concludes that the case must be remanded to ensure that the contested claims procedures have been followed.  The RO/AMC must provide the Veteran and his representative with a copy of the transcript of the appellant's March 2011 Board hearing, and an opportunity to attend a hearing regarding this appeal.  If the Veteran requests a hearing, the appellant must be notified of the hearing and her right to attend and offer evidence and testimony.   Whether to have a hearing or not is entirely at the option of the Veteran.  There is no requirement that he request a hearing.

Accordingly, to ensure full compliance with due process requirements set forth in the regulations cited above, the case is REMANDED for the following action:

1.  The RO/AMC should write to the Veteran and ask him to submit information regarding his income, property, and child support payments made or received, from January 2008 to the present.

2.  The RO/AMC should review the claims file and ensure that all contested claims procedures have been followed. The RO/AMC should furnish the Veteran with a copy of the appellant's March 2011 hearing transcript, and should give the Veteran an opportunity to respond and/or request his own hearing.  If the Veteran requests a hearing, the appellant must be notified of the hearing and her right to attend and offer evidence and testimony. 
3.  In the interests of judicial efficiency if the Veteran requests a hearing, the RO must notify the Board's hearing unit and the undersigned Veterans Law Judge so that appropriate steps can be taken with respect to the assignment of a Veterans Law Judge to conduct the hearing.  See Arneson v. Shinseki, No. 09-0953 (U.S. Vet. App. Apr. 20, 2011)

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record, with consideration of potential entitlement to a "general" apportionment under 38 C.F.R. § 3.450, or a "special" apportionment under 38 C.F.R. § 3.451.  If the benefit sought on appeal remains denied, the appellant, along with the Veteran and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


